DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on is considered by the examiner.

Allowable Subject Matter
The indicated allowability of claims 1-8, 10-20 is withdrawn in view of the newly discovered reference(s) Schmidt et al. (US Publication Number 2018/0227630 A1, submitted in IDS).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8 and 10-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US Publication Number 2018/0227630 A1, hereinafter “Schmidt”, submitted in IDS).

(1) regarding claim 1:
As shown in fig. 2, Schmidt disclosed a display system (30, para. [0099], note that a system 30 for displaying a stream of images is disclosed) comprising: 
one or more processors (34, processor); and 
one or more computer storage media storing instructions that when executed by the one or more processors, cause the one or more processors to perform operations comprising:
 determining a fixation point of a user’s eyes (para. [0099], note that the eye tracker 36 can also comprise a processing unit for processing the captured images of the eye 10 of the user 40 and therefrom to determine the gaze direction 42); 
obtaining location information associated with a first virtual object to be presented to the user via a display device (para. [0099], note that the processing unit 34 renders a scene which is then displayed as an image 44 on the display device 32 in a display area 46);
obtaining a resolution-modifying parameter of the first virtual object (para. [0099], note that the point of regard POR determined by the eye tracker 36 is used for the processing unit 34 to determine a first area 48 circumventing the point of regard POR and preferably having the point of regard POR in the center of this area 48 i.e. a resolution modifying parameter); 
identifying, based on the location information and the resolution-modifying parameter of the first virtual object, a particular resolution at which to render the first virtual object (para. [0099], note that the processing unit 34 renders the scene such that a first part 50 of the resulting image 44 has a higher level of detail, a higher resolution, a higher level of brightness, and/or a higher level of color saturation and so on), wherein the particular resolution is based on a resolution distribution specifying resolutions for corresponding distances from the fixation point (para. [0097], note that the scale 22 shown beyond the eye 10 illustrates the motion sensitivity MS, which increases with increasing distance perpendicular to the line of sight, see figs. 1-2), wherein the distances from the fixation point correspond to different angular distances and depths (para. [0117], note that rendering can be simplified reduced in complexion knowing the depth the user will look at next by reducing the periphery of the user in more dimensions than just resolution. Also see para. [0127], note that clipping plane closer to camera if user looks `close`, i.e. closer than a predefined distance, to increase detail in the front and reduce in the back), and 
causing presentation to the user, via the display device, of the first virtual object rendered at the identified resolution (para. [0104], note that after that in S36 the scene is rendered for the image to be presented, described with regard to FIG. 2, namely having higher resolution or a greater level of detail in the determined first area and a lower level of detail or less resolution outside). 
Schmidt disclosed most of the subject matter as described as above except for specifically teaching wherein a field of view of the user is separated into a plurality of portions based on the resolution distribution, wherein each portion encompasses a respective range of angular distances from a center of the field of view, and wherein, for a particular depth or range of depths, each portion is assigned an associated resolution at which to render virtual content.
However, Schmidt would teach wherein a field of view of the user is separated into a plurality of portions based on the resolution distribution (para. [0099], note that the point of regard POR determined by the eye tracker 36 is used for the processing unit 34 to determine a first area 48 circumventing the point of regard POR and preferably having the point of regard POR in the center of this area 48. Also see para. [0104]), wherein each portion encompasses a respective range of angular distances from a center of the field of view, and wherein, for a particular depth or range of depths, each portion is assigned an associated resolution at which to render virtual content (para. [0097], note that the foveated area 12 lies along the line of sight of the eye 10 and is a concentric area with a diameter of about 3 to 5 degrees with regard to the line of sight. The foveated area is the area in which the eye 10 can receive the most details and has the best color perception. The foveated area 12 is followed by the near peripheral area 14 lying concentric around the foveated area 12 and extending about 30 degrees from the line of sight. This mid-peripheral area 16 lies concentric about the line of sight from 30 to 60 degrees. The mid-peripheral area 16 is followed by the far peripheral area 18 ranging from about 60 to 110 degrees. Also in this far peripheral area no color perception is possible. The scale on the left hand sight of FIG. 1 illustrates the visual acuity VA which increases with increasing distance from the eye 10 along the line of sight).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein a field of view of the user is separated into a plurality of portions based on the resolution distribution, wherein each portion encompasses a respective range of angular distances from a center of the field of view, and wherein, for a particular depth or range of depths, each portion is assigned an associated resolution at which to render virtual content. The suggestion/motivation for doing so would have been in order to acquire a higher advantage by gaze prediction render times that can be reduced and accuracy of determining the foveated rendered region correctly can be improved (para. [0052]). Therefore, it would have been for Schmidt to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Schmidt further disclosed the display system of claim 1, wherein the resolution modifying parameter comprises a content type associated with the first virtual object (para. [0114], note that in S62 the first area is determined in dependency of the 3D position of the point of regard,), wherein the operations further comprise: 
accessing a plurality of resolution distributions, the plurality of resolution distributions associated with respective content types (para. [0114], note that after that in S64 the scene is rendered such that the part of the scene within the first area is rendered with high resolution or a high level of detail and the scene outside the first area is rendered with low resolution or low level of detail or not at all); and 
selecting, from the plurality of resolution distributions, a particular resolution distribution based on the content type of the first virtual object, wherein the particular resolution comprises the particular resolution distribution (para. [0114], note that the part of the scene within the first area is rendered with high resolution or a high level of detail and the scene outside the first area is rendered with low resolution or low level of detail).

(3) regarding claim 8:
Schmidt further disclosed the display system of claim 1, wherein the fixation point is in a volume at the center of the field of view of the user (para. [0099], note that the point of regard POR determined by the eye tracker 36 is used for the processing unit 34 to determine a first area 48 circumventing the point of regard POR and preferably having the point of regard POR in the center of this area 48).

(4) regarding claim 10:
Schmidt further disclosed the display system of claim 1, wherein the operations further comprise: determining a proximity of the first virtual object to a boundary of one of the plurality of portions (para. [0127], note that Moving the clipping plane according to or in dependency of the users gaze depth; [0126] To cover less volume; [0127] E.g. Move near clipping plane closer to camera if user looks `close`, i.e. closer than a predefined distance, to increase detail in the front and reduce in the back); and modifying a presentation of the first virtual objected based on the determined proximity (para.[0127] E.g. Move near clipping plane closer to camera if user looks `close`, i.e. closer than a predefined distance, to increase detail in the front and reduce in the back).

(5) regarding claim 11:
Schmidt further disclosed the display system of claim 10, wherein modifying a presentation of the first virtual objected based on the determined proximity comprises applying a blurring process to the virtual object (para. [0100], note that the eye 10 of the user 10 may perceive the low level of details and bad resolution of parts of the shown image).

(6) regarding claim 12:
Schmidt further disclosed the display system of claim 1, wherein identifying a particular resolution at which to render the first virtual object comprises: 
identifying a portion of the plurality of portions which encompasses the first virtual object (para. [0097], note that the foveated area 12 lies along the line of sight of the eye 10 and is a concentric area with a diameter of about 3 to 5 degrees with regard to the line of sight. The foveated area is the area in which the eye 10 can receive the most details and has the best color perception); and 
identifying the resolution based on the portion which encompasses the first virtual object (para. [0104], note that that in S36 the scene is rendered for the image to be presented, described with regard to FIG. 2, namely having higher resolution or a greater level of detail in the determined first area and a lower level of detail or less resolution outside).

The proposed rejection of Schmidt, as explained in system claims 1-2, renders obvious the steps of the method of claims 13-14 and the non-transitory computer st9rage media claims 17-18 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claims 1-2 are equally applicable to claims 13-14 and 17-18.

Claims 3, 5-6, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US Publication Number 2018/0227630 A1, hereinafter “Schmidt”, submitted in IDS) in view of Kollin et al. (US Publication Number 2016/0379606 A1, hereinafter “Kollin”).

(1) regarding claim 3:
Schmidt disclosed most of the subject matter as described as above except for specifically teaching wherein the content type associated with the first virtual object is identified based on a frequency spectrum associated with the first virtual object.
	However, Kollin disclosed wherein the content type associated with the first virtual object is identified based on a frequency spectrum associated with the first virtual object (para. [0028], note that because a hologram encodes information in the frequency domain, each hologram pixel of a hologram tile contributes to an entire section of the FOV/image).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art wherein the content type associated with the first virtual object is identified based on a frequency spectrum associated with the first virtual object. The suggestion/motivation for doing so would have been in order to improve scalability of the device (para. [0028]). Therefore, it would have been obvious to combine Schmidt with Kollin to obtain the invention as specified in claim 3.

(2) regarding claim 5:
Schmidt disclosed most of the subject matter as described as above except for specifically teaching wherein the resolution-modifying parameter is a user selectable value.
However, Kollin disclosed wherein the resolution-modifying parameter is a user selectable value (para. [0033], note that the user's visual field may be centered at an intersection between a gaze direction and the display device/display panel, and regions of the visual field may be selected based on a calibration or a default setting indicating typical edges of vision range (e.g., a region in which a user is able to focus most clearly, out to a peripheral region of the user's vision)).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art wherein the resolution-modifying parameter is a user selectable value. The suggestion/motivation for doing so would have been in order to improve scalability of the device (para. [0028]). Therefore, it would have been obvious to combine Schmidt with Kollin to obtain the invention as specified in claim 5.

(3) regarding claim 6:
Schmidt disclosed most of the subject matter as described as above except for specifically teaching wherein the display device is configured to adjust the particular resolution, and wherein adjusting the particular resolution comprises: causing presentation to the user, via the display device, of a second virtual object, the second virtual object being rendered with the resolution distribution identified for the first virtual object; receiving, from the user, a response indicating user detection of reduction in resolution of the second virtual object, wherein the user response is the user selectable value; and adjusting the particular resolution distribution.
However, Kollin disclosed causing presentation to the user, via the display device, of a second virtual object, the second virtual object being rendered with the resolution distribution identified for the first virtual object (para. [0031], note that by individually addressing each hologram, the amount of data associated with an image portion presented by that hologram may be controlled to effectively increase or reduce the resolution of that portion of the image. For example, as an eye of a user of the display device moves around to focus on different parts of a produced image, portions of the image in a central (e.g., foveal) region of the user's vision may display a larger hologram that increases the image resolution relative to portions of the image outside of the foveal region); receiving, from the user, a response indicating user detection of reduction in resolution of the second virtual object, wherein the user response is the user selectable value (para. [0033], note that the user's visual field may be centered at an intersection between a gaze direction and the display device/display panel, and regions of the visual field may be selected based on a calibration or a default setting indicating typical edges of vision range (e.g., a region in which a user is able to focus most clearly, out to a peripheral region of the user's vision)); and adjusting the particular resolution distribution (para. [0031], note that the amount of data associated with an image portion presented by that hologram may be controlled to effectively increase or reduce the resolution of that portion of the image).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art wherein the display device is configured to adjust the particular resolution, and wherein adjusting the particular resolution comprises: causing presentation to the user, via the display device, of a second virtual object, the second virtual object being rendered with the resolution distribution identified for the first virtual object; receiving, from the user, a response indicating user detection of reduction in resolution of the second virtual object, wherein the user response is the user selectable value; and adjusting the particular resolution distribution. The suggestion/motivation for doing so would have been in order to improve scalability of the device (para. [0028]). Therefore, it would have been obvious to combine Schmidt with Kollin to obtain the invention as specified in claim 6.

The proposed rejection of Schmidt and Kollin, as explained in system claim 3, renders obvious the steps of the method of claim 15 and the non-transitory computer storage media claim 19 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claim 3 is equally applicable to claims 15 and 19.

Claims 4, 7, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US Publication Number 2018/0227630 A1, hereinafter “Schmidt”, submitted in IDS) in view of March et al. (US Publication Number 2018/0090052 A1, hereinafter “March”).

(1) regarding claim 4:
Schmidt disclosed most of the subject matter as described as above except for specifically teaching wherein the plurality of resolution distributions are associated with respective rolloffs in resolution away from the fixation point, wherein values of the rolloffs differ for content with different frequency spectrums.
However, March disclosed wherein the plurality of resolution distributions are associated with respective rolloffs in resolution away from the fixation point, wherein values of the rolloffs differ for content with different frequency spectrums (as shown in fig. 5, para. [0047], note that the rolloff outside of the high resolution central region will be about 2 arcmin per 5 degrees. The precise radius of the central high resolution region and the rate of the roll-off as a function of angle will be determined by human factors testing).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the plurality of resolution distributions are associated with respective rolloffs in resolution away from the fixation point, wherein values of the rolloffs differ for content with different frequency spectrums. The suggestion/motivation for doing so would have been in order to support a large FOV with high pixel density and image sharpness in the central view region where it is needed, while reducing the overall number of pixels in each display frame, thereby reducing the computational load, data rate, and power required to run the display system (para. [0007]). Therefore, it would have been obvious to combine Schmidt and March to obtain the invention as specified in claim 4.

(2) regarding claim 7:
Schmidt disclosed most of the subject matter as described as above except for specifically teaching wherein adjusting the particular resolution distribution comprises: adjusting a rolloff associated with the particular resolution distribution, wherein adjusting a rolloff changes an amount of resolution reduction based on angular distance from the center of the field of view of the user.
However, March disclosed wherein adjusting the particular resolution distribution comprises: adjusting a rolloff associated with the particular resolution distribution, wherein adjusting a rolloff changes an amount of resolution reduction based on angular distance from the center of the field of view of the user (para. [0047], note that the precise radius of the central high resolution region and the rate of the roll-off as a function of angle will be determined by human factors testing. The resolution versus field of view map, to which the display is designed, i.e., FIG. 5 and FIG. 2, is a novel feature of this invention. The use of a large central high resolution region which can accommodate eye movement within the eye's comfort zone for stationary viewing such as the region labeled "1 arcmin" in FIG. 5 is also a novel feature of this invention).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein adjusting the particular resolution distribution comprises: adjusting a rolloff associated with the particular resolution distribution, wherein adjusting a rolloff changes an amount of resolution reduction based on angular distance from the center of the field of view of the user. The suggestion/motivation for doing so would have been in order to support a large FOV with high pixel density and image sharpness in the central view region where it is needed, while reducing the overall number of pixels in each display frame, thereby reducing the computational load, data rate, and power required to run the display system (para. [0007]). Therefore, it would have been obvious to combine Schmidt and March to obtain the invention as specified in claim 7.

The proposed rejection of Schmidt and March, as explained in system claim 4, renders obvious the steps of the method of claim 16 and the non-transitory computer storage media claim 20 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claim 4 is equally applicable to claims 16 and 20.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674